UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q [X] Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2013 [ ] Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 001-33957 HARVARD BIOSCIENCE, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 04-3306140 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 84October Hill Road, Holliston, MA (Address of Principal Executive Offices) (Zip Code) (508) 893-8999 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.[X]YES[ ]NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[X]YES[ ]NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler [ ] Acceleratedfiler [X] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smallerreportingcompany [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[ ]YES[X]NO Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of November 1, 2013, there were 31,010,105 shares of common stock, par value $0.01 per share, outstanding. HARVARD BIOSCIENCE, INC. Form 10-Q For the Quarter Ended September 30, 2013 INDEX Page PART I-FINANCIAL INFORMATION 1 Item1. Financial Statements 1 Consolidated Balance Sheets as ofSeptember 30, 2013 and December31, 2012 (unaudited) 1 Consolidated Statements of Operations and Comprehensive Income (Loss) for the Three and Nine Months Ended September 30, 2013 and 2012 (unaudited) 2 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2013 and 2012 (unaudited) 3 Notes to Unaudited Consolidated Financial Statements 4 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item3. Quantitative and Qualitative Disclosures about Market Risk 24 Item4. Controls and Procedures 25 PART II-OTHER INFORMATION 25 Item1A. Risk Factors 25 Item6. Exhibits 27 SIGNATURES 28 PART I. FINANCIAL INFORMATION Financial Statements. HARVARD BIOSCIENCE, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited, in thousands, except share and per share amounts) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $253 and $194, respectively Inventories Deferred income taxes Other receivables and other assets Total current assets Property, plant and equipment, net Deferred income taxes Amortizable intangible assets, net Goodwill Other indefinite lived intangible assets Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Deferred revenue Accrued income taxes payable Accrued expenses Current portion of long-term debt - Other liabilities - current Total current liabilities Long-term debt Deferred income taxes Other liabilities - non-current Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock, par value $0.01 per share, 5,000,000shares authorized - - Common stock, par value $0.01 per share, 80,000,000 shares authorized; 38,530,630 and 37,123,705 shares issued and 30,785,123 and 29,378,198 shares outstanding, respectively Additional paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury stock at cost, 7,745,507 common shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ 1 HARVARD BIOSCIENCE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Unaudited, in thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Revenues $ Cost of product revenues Gross profit Sales and marketing expenses General and administrative expenses Research and development expenses Restructuring charges 96 29 51 Amortization of intangible assets Total operating expenses Operating (loss) income ) ) ) Other (expense) income: Foreign exchange ) Interest expense ) Interest income 10 11 28 37 Other expense, net (7 ) Other (expense) income, net ) (Loss) income from continuing operations before income taxes ) ) ) Income tax (benefit) expense ) ) ) (Loss) income from continuing operations ) ) ) Discontinued operations: (Loss) income from discontinued operations, net of tax (5 ) - - Total (loss) income from discontinued operations, net of tax (5
